10 N.Y.3d 826 (2008)
THE PEOPLE OF THE STATE OF NEW YORK ex rel. JUSTO RICHARDS, Appellant,
v.
CALVIN WEST, as Superintendent of Elmira Correctional Facility, Respondent.
In the Matter of JUSTO RICHARDS, Appellant,
v.
CALVIN WEST, as Superintendent of Elmira Correctional Facility, Respondent.
Court of Appeals of the State of New York.
Submitted February 19, 2008.
Decided April 24, 2008.
On the Court's own motion, appeal dismissed, without costs, upon the ground that the orders appealed from do not finally determine the proceedings within the meaning of the Constitution. Motion for leave to appeal dismissed upon the ground that the orders sought to be appealed from do not finally determine the proceedings within the meaning of the Constitution. Motion for poor person relief dismissed as academic.